DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang), WO 2018/006017 A1 in view of 3rd Generation Partnership Project: Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2 (Release 15), 3GPP Draft; 23501-100, 3GPP Mobile Competence Centre; 650, Route Des Lucioles; June 2017 (2017-06-02), (hereinafter 3GPP).

Wang, however, fails to disclose using a second access technology, determining that a PDU session of the one or more PDU sessions is locally deactivated by the WTRU, determining that the WTRU is in a limited service state associated with the second access technology.
In a similar field of endeavor, the 3GPP Standard teaches that a User Equipment may request to move a PDU session between 3GPP and non-3GPP accesses (first and second access technologies). The decision to move PDU sessions between 3GPP and non-3GPP access is made on a per PDU session basis, i.e. the User Equipment may, at a given time, have some PDU sessions using 3GPP access while other PDU sessions are using non-3GPP access) (Chapter 5.6 Session Management, pages 49-50). User Plane resources for PDU sessions of a User Equipment, except for regulatory prioritized service like emergency services and MPS, can be deactivated by the network 
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Wang with the teachings in the 3GPP Standard, as such a modification would require only routine skill in the art to implement.
Regarding claims 2 and 12, the combination of Wang and 3GPP discloses the method of claims 1 and 11, further comprising: registering with the network using both the first access technology and the second access technology (3GPP, page 49, section 5.61). 
Regarding claims 3 and 13, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the first access technology is a non-Third Generation Partnership Project (non-3GPP) access technology and the second access technology is a 3GPP access technology (3GPP, page 49, section 5.61). 
Regarding claims 4 and 14, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the first access technology is an IEEE 802.11 access technology (Wang, 0042) and the second access technology is a 3GPP access technology (3GPP, page 49, section 5.61). 
Regarding claims 5 and 15, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the network comprises an Access and Mobility 
Regarding claims 6 and 16, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the WTRU is in connected mode (CM) in the first access technology (two CM states are used to reflect the NAS signaling connectivity of the User Equipment with the AMF, the CM IDLE state and the CM-CONNECTED state) (3GPP, pages 39-40, sections 5.3.3.2.1-5.3.3.2.3). 
Regarding claims 7 and 17, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the WTRU is in idle mode (IM) in the second access technology(two CM states are used to reflect the NAS signaling connectivity of the User Equipment with the AMF, the CM IDLE state and the CM-CONNECTED state) (3GPP, pages 39-40, sections 5.3.3.2.1-5.3.3.2.3). 
Regarding claims 8 and 18, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the second message is a non-access stratum (NAS) message (3GPP, page 42, sections 5.3.3.3.2-5.3.3.4). 
Regarding claims 9 and 19, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the second message comprises a notification response message (reads on the SM NAS message responses, page 51) (3GPP, pages 50 and 51, section 5.6.2.).
Regarding claims 10 and 20, the combination of Wang and 3GPP discloses the method of claims 1 and 11, wherein the PDU session is locally deactivated while the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al., U.S. Patent Pub. No. 2020/0196379, discloses context release cased on expiry of a network radio access network notification area update timer.
Wang et al., U.S. Patent Pub. No. 2020/0178196, discloses traffic steering and switching between multiple access networks.
Yoon et al., U.S. Patent Pub. No. 2018/0376445, discloses a de-registration method in wireless communication system and device therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646